DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 1/28/21 have been received and entered in the application. 
Claims 86, and 91-113 are currently pending and examined on the merits. 
Claims 86, 92, 98-99, and 104 are currently amended. 
Claims 106-113 are newly presented. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 86, 91-94, and 97-102 are rejected under 35 U.S.C. 103 as obvious over Moore et al (US Publication No. 2008/0213387, cited on IDS dated 10/27/20, hereinafter Moore) in view of Li et al (BMP4-directed trophoblast differentiation of human embryonic stem cells is mediated through a ΔNp63+ cytotrophoblast stem cell state. Development, Vol 140 (Oct 2013) pages 3965-3976., cited on IDS dated 10/27/20, hereinafter Li). 

Moore is silent as to expression of at least one of p53, Ki67, glutamate decarboxylase (GAD65), heat shock protein 70 (HSP70), soluble CD40-ligand (sCD40L), B cell leukemia/lymphoma 2 related protein Al (BCL2A1 or Bfl-1), or myeloid cell leukemia sequence 1 (Mcl-1). Moore is also silent as to lack of expression of programmed cell death protein 1 (PD-1). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the CTB stem cells of the prior art differ, and if so to what extent, from applicant’s prCTBs. The prior art discloses a CTB stem cell population which is similar to applicant’s prCTBs for these reasons: the CTB stem cells are derived from pluripotent stem cells, display high hCGβ secretion, and positive expression of HLA-G. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02.
Li provides further evidence that the CTB stem cells of Moore are likely the same or sufficiently similar to applicant’s prCTBs that whatever differences exist, they are not patentably significant. Li discloses proliferative CTBs derived from ESCs and induced pluripotent stem cells (iPSCs) (Abstract). For CTB differentiation the ESCs and iPSCs are cultured in conditioned media supplemented with bone morphogenic protein 4 (BMP4) (Human pluripotent stem cell culture and differentiation). ESC-derived CTB demonstrate markers of differentiation trophoblast including HLA-G, hCG, and the p53 family member p63 (p63 in hESC-derived trophoblast). Li explains that p63 is expressed in proliferative CTBs (Abstract, Introduction, p63 in hESC-derived trophoblast). Further, the CTBs demonstrate high levels of hCGβ secretion (p63 in hESC-derived trophoblast , Fig. 7D). The CTBs are also able to differentiate to later trophoblast lineages such as extravillous trophoblast and syncytiotrophoblasts, and may represent a 
As the examiner has demonstrated a reasonable probability that the CTB stem cells of the prior art are likely the same or sufficiently similar to applicant’s prCTBs, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that CTB stem cells of the cited prior art does not possess a critical characteristic that is possessed by the claimed prCTBs would advance prosecution and might permit allowance of claims to applicant’s prCTBs. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
The combination of Moore and Li is also silent as to the characteristics of applicant’s prCTBs recited in claims 91-94, 97, and 99-102. As noted above, there appears to be a reasonable probability that the CTB stem cells of the prior art are either identical or sufficiently similar to the claimed prCTBs that whatever differences exist, they are not patentably significant. 

Response to Arguments
Claim(s) 86, 91-94, and 97-102 are rejected under 35 U.S.C. 103 as obvious over Moore in view of Li.
Applicant argues that the cited references fail to teach or suggest all of the elements of independent claim 86 (Response p6). Applicant further points to Example 7 in support of this assertion, and to demonstrate that lacking expression of PD-1 and its associated advantages would not have been obvious in view of Moore and Li (Response p6-7).  
As noted in the art rejections supra, the examiner agrees that the combination of Moore and Li does not disclose all the elements of claim 86. However, where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02. When a reasonable probability that the cells of the prior art are either the same or sufficiently similar to applicant’s cells, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that cells of the cited prior art do not possess a critical characteristic that is possessed by the claimed cells, such as through an affidavit demonstrating the differences between cell marker expression of cells produced using the methods of Moore versus applicant’s claimed cells, would advance prosecution and might permit allowance of claims to applicant’s cell population. However, applicant has not presented any objective evidence demonstrating that any differences exist. Applicants have merely indicated that the prior art is silent as to the expression of certain markers. This is not considered probative of any actual differences. Therefore, applicant’s arguments are not considered persuasive. 

The rejection under 35 U.S.C. §101 has been dropped. However, for clarity of the record, the examiner is providing the following reasons for withdrawing the rejection. Applicants have amended the claims to require that the cell population demonstrate negative expression of PD-1. The prior art appears to be silent as to expression, or lack thereof, or PD-1 in naturally occurring tissues. Thus, the examiner cannot determine with any degree of certainty whether the naturally occurring counterpart to the claimed cells differs, and if so to what extent, from naturally occurring cells. As the examiner cannot meet the evidentiary burden required to sustain a rejection under 35 U.S.C. §101, the rejection has been dropped. 
Conclusion
Claims 86, 91-94, and 97-102 are rejected. Claims 93-96, 103, and 113 are objected to as dependent on a rejected base claim. Claims 104-112 are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632